Citation Nr: 1426252	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB),


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979 and from June 1980 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, for the RO in Montgomery, Alabama, which maintains jurisdiction over the Veteran's claims file.

The Veteran testified before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the hearing has been associated with the claims file.

The instant claim was remanded in April 2012 for development of the record.

As noted by the Board in April 2012, a petition to reopen a claim of entitlement to service connection for a nervous disorder has been raised by the record.  This issue is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his PFB.  On VA examination in June 2012, the examiner diagnosed prurigo nodularis.  Critically, however, PFB was not diagnosed.  Rather, under the physical examination portion of the disability benefits questionnaire, she identified dermatitis and indicated that it covered 5 percent but less than 20 percent of total body area, and less than 5 percent of exposed area.  The scope of the Veteran's disability evaluation is limited to the service-connected disability of PFB.  The Board notes that the examination included photographs of the Veteran's face, but that the examiner provided no comment on them.  Consequently, the critical question is whether the identified dermatitis is part and parcel of the service-connected PFB, or whether it is a separate and distinct disease entity.  Thus, the Board is uncertain as to whether there are any manifestations of the service-connected PFB, or whether the physical examination findings indicating dermatitis are a separate disease entity.  Clarification must be sought.

Secondly, there appears to be a discrepancy with respect to the current criteria under which the Veteran's PFB is evaluated.  Service connection, with a noncompensable evaluation, was initially granted via a November 2001 rating decision.  At that time, the RO evaluated the Veteran's PFB pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7814, for tinea barbae.  The criteria for evaluation of disabilities of the skin were revised effective on August 30, 2002, prior to the Veteran's May 2006 claim for increase.  However, the AOJ has continued to list the applicable diagnostic code under which the Veteran's PFB is evaluated as DC 7814.

According to DC 7814 prior to August 2002, tinea barbae was to be evaluated according to the criteria for eczema under DC 7806.  The schedular criteria under DC 7806 were as follows:  a 10 percent evaluation was assigned for exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent evaluation was assigned for constant exudation or itching, extensive lesions, or marked disfigurement; a 50 percent evaluation was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant eczema.

Effective August 30, 2002, PFB is rated pursuant to criteria under 38 C.F.R. § 4.118, DC 7813 (Dermatophytosis, including tinea barbae), which provides that the disorder should be rated as disfigurement of the head, face or neck under DC 7800, scars under DCs 7801-7805, or dermatitis under DC 7806, depending upon the predominant disability. 

The revised schedular criteria of DC 7800 as of August 30, 2002 are as follows.  A 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement. 

Under the revised provisions of DC 7806 for dermatitis, effective from August 30, 2002, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2013 VA examiner for an addendum regarding current severity of the Veteran's PFB; if she is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinions.  The examiner is asked to review the claims file, to include the discussion in the April 2012 remand and this remand.

If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran if deemed necessary), the examiner should indicate whether the service-connected PFB is active.  The examiner should specify whether dermatitis or prurigo nodularis are part and parcel of the service-connected PFB, or whether they are separate and distinct disease entities.  For any active PFB, including any manifestations or symptomatology deemed to be part and parcel to PFB, the examiner should indicate the percentage of total body area and of exposed body area affected.  The examiner is also asked to comment on the photographs taken during the 2102 examination, and whether they are indicative of active PFB.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

